        Case 2:20-cv-00677-WSS Document 9 Filed 05/20/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

COUNTY OF BUTLER, et al.,                  :   No. 2:20-cv-00677-WSS
                                           :
                             Plaintiffs,   :   The Hon. William S. Stickman, IV,
             vs.                           :   District Judge
                                           :
THOMAS W. WOLF, et al.,                    :
                                           :   MOTION FOR SPEEDY
                             Defendants.   :   HEARING OF DECLARATORY
                                           :   JUDGMENT ACTION
                                           :   PURSUANT TO RULE 57
                                           :
                                           :
                                           :   Thomas W. King, III, Esq. (#21580)
                                           :   Ronald T. Elliott, Esq. (#71567)
                                           :   Thomas E. Breth, Esq. (#66350)
                                           :   Jordan P. Shuber, Esq. (#317823)
                                           :   Dillon McCandless King Coulter &
                                           :   Graham, LLP
                                           :   128 West Cunningham Street
                                           :   Butler, PA 16001
                                           :   (724) 283-2200 (Phone)
                                           :   (724) 283-2298 (Fax)
                                           :   E-mail: tking@dmkcg.com
                                           :           relliott@dmkcg.com
                                           :           tbreth@dmkcg.com
                                           :           jshuber@dmkcg.com
          Case 2:20-cv-00677-WSS Document 9 Filed 05/20/20 Page 2 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

COUNTY OF BUTLER, et al.,                               :   No. 2:20-cv-00677-WSS
                                                        :
                                          Plaintiffs,   :   The Hon. William S. Stickman, IV,
                 vs.                                    :   District Judge
                                                        :
THOMAS W. WOLF, et al.,                                 :
                                                        :
                                          Defendants.   :



                       MOTION FOR SPEEDY HEARING
           OF DECLARATORY JUDGMENT ACTION PURSUANT TO RULE 57

       AND NOW, come Movants (hereinafter “Plaintiffs”), by and through their counsel of record,

to file the within Motion requesting this Honorable Court to order a speedy hearing of the

Declaratory Judgment Action filed in this case pursuant to Federal Rule of Civil Procedure Rule 57,

stating in support thereof as follows:

1.     On May 7, 2020, Plaintiffs filed with the Court a Complaint seeking a Declaratory Judgment

       and other relief. The averments contained in the Complaint are incorporated herein by

       reference as if fully set forth.

2.     Plaintiffs’ Declaratory Judgment Action seeks to have this Court declare Defendants’ March

       19, 2020, Orders (hereinafter “Business Shutdown Orders”) and subsequent Business

       Shutdown Orders in violation of the Constitution of the United States of America, including

       the First, Fifth and Fourteenth Amendments thereto. The above-referenced Business

       Shutdown Orders were filed with the Court as Exhibits to Plaintiffs’ Complaint.

3.     That the aforesaid Declaratory Judgment Action seeks to have this Honorable Court examine

       Defendants’ Business Shutdown Orders under the scrutiny of the United States Constitution

       and the aforesaid Amendments thereto.
       Case 2:20-cv-00677-WSS Document 9 Filed 05/20/20 Page 3 of 4




4.   Rule 57 of the Federal Rules of Civil Procedure grants this Court the authority to order a

     speedy hearing of the Declaratory Judgment filed in this case.

5.   Plaintiffs believe and hereby aver that the issues set forth in the Declaratory Judgment are

     immediately important and significant to the 12 million citizens of this Commonwealth as

     they affect their constitutional rights as specifically set forth in the Declaratory Judgment.

6.   This case is straightforward and few issues are in dispute with respect to the Business

     Shutdown Orders and the process or lack thereof undertaken with respect to the issuance or

     effectuation of said Orders.

7.   Plaintiffs aver that very little discovery will be required as the aforesaid Orders are a matter

     of public record, and Plaintiffs believe that this Honorable Court can draft an appropriate

     schedule with abbreviated time-lines in order to complete the submission of the Declaratory

     Judgment Action to the Court for disposition.

8.   Plaintiffs believe that a speedy hearing contemplated by Rule 57 is the most expeditious use

     of the time of this Honorable Court as well as the litigants in this action. Further, Defendants

     will be represented by the Attorney General of the Commonwealth of Pennsylvania and, as

     such, the Commonwealth is fully aware of and versed in the actions undertaken by

     Defendants and able to participate in a speedy hearing without any detriment to the

     Defendants.

9.   This request, pursuant to Rule 57, will likewise avoid the need for Plaintiffs to seek a

     temporary restraining order or immediate injunction pending this Honorable Court’s review

     of the issues set forth herein and the issuance of an Order with respect to the Declaratory

     Judgment.
          Case 2:20-cv-00677-WSS Document 9 Filed 05/20/20 Page 4 of 4




10.    Plaintiffs’ legal counsel consulted with Defendants’ legal counsel and Defendants do not

       consent or concur with the Motion for Speedy Hearing of Declaratory Judgment Action

       pursuant to Rule 57.

       WHEREFORE, showing the above, Plaintiffs request this Honorable Court to enter an

appropriate Order for a speedy hearing of the Declaratory Judgment Action set forth in this Motion.

                DILLON McCANDLESS KING COULTER & GRAHAM, LLP

                              By:     s/Thomas W. King, III
                                      Thomas W. King, III, Esquire (21580)
                                      Ronald T. Elliott, Esquire (71567)
                                      Thomas E. Breth, Esquire (66350)
                                      Jordan P. Shuber, Esquire (317823)
                                      128 West Cunningham Street
                                      Butler, PA 16001
                                      (724) 283-2200 (Phone)
                                      (724) 283-2298 (Fax)

                                      Email: tking@dmkcg.com
                                      Email: relliott@dmkcg.com
                                      E-mail: tbreth@dmkcg.com
                                      E-mail: jshuber@dmkcg.com
